Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1-15, 17, 21-24 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:

(Claims 1, 12) “one or more sensors receiving sensor data from an environment of the electronic device; the wireless communication device receiving one or more electronic communications from the at least one companion electronic device, the one or more electronic communications comprising a conclusion identifying whether the environment is a public environment or a private environment; the one or more processors determining, from the one or more electronic communications, whether the environment of the electronic device is the public environment or the private environment; the one or more processors also determining, from the one or more sensors as another conclusion, whether the environment is the public environment or the private environment; and 2U.S.S.N. 16/525,162 where the environment is the private environment, and only when the conclusion and the another conclusion substantially match.

dependent claims 2-11, 13-15, 17, 21-24 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/23/2021